1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RAYMOND CHAD WATKINS                            )   Case No.: 1:18-cv-01096-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER VACATING FINDINGS AND
13          v.                                       )   RECOMMENDATIONS ISSUED OCTOBER 18,
                                                         2018
14                                                   )
     TUOLUMNE COUNTY JAIL,
                                                     )   [ECF Nos. 19, 22]
15                  Defendant.                       )
                                                     )
16                                                   )

17          Plaintiff Raymond Chad Watkins is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On October 18, 2018, the undersigned screened Plaintiff’s first amended complaint, and issued

20   Findings and Recommendations recommending dismissal of the action for failure to state a cognizable

21   claim for relief, without further leave to amend. (ECF Nos. 15, 16.) The Findings and

22   Recommendations were served on Plaintiff and contained notice that objections were to be filed within

23   fourteen (14) days. (ECF No. 16.)

24          On November 21, 2018, Plaintiff’s motion for leave to file a second amended complaint. (ECF

25   No. 18.) In his motion, Plaintiff submitted that he has had the chance to gain advise and believes he can

26   successfully amend the complaint by way of filing a second amended complaint. (Id.)
27   ///

28   ///

                                                         1
1             On November 26, 2018, the Court granted Plaintiff one final opportunity to file a second

2    amended complaint. (ECF No. 19.) After receiving an extension of time, Plaintiff filed a second

3    amended complaint on December 26, 2018.

4             Accordingly, in light of the fact that Plaintiff has filed a second amended complaint, the Findings

5    and Recommendations issued on October 18, 2018, are HEREBY VACATED, and the Court will screen

6    Plaintiff’s second amended complaint in due course.

7
8    IT IS SO ORDERED.

9    Dated:     January 2, 2019
10                                                       UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
